Case 1:20-cv-11075-NRB Document 54-2 Filed 02/08/21 Page 1 of 4




                       Exhibit B
                 Case 1:20-cv-11075-NRB Document 54-2 Filed 02/08/21 Page 2 of 4


Jennifer Rafuse

From:                             William Dunnegan
Sent:                             Monday, February 8, 2021 11:52 AM
To:                               Jennifer Rafuse
Cc:                               Laura Scileppi
Subject:                          FW: Mattel v. GoodMeNow
Attachments:                      PayPal, Inc.- Letter to Dunnegan Scileppi LLC.pdf




From: Samson, Clete P. <Clete.Samson@KutakRock.com>
Sent: Monday, February 8, 2021 10:01 AM
To: William Dunnegan <wd@dunnegan.com>
Cc: Laura Scileppi <ls@dunnegan.com>; Katie Burghardt Kramer <kkramer@dgwllp.com>; Jacob Chen
<jchen@dgwllp.com>; RongPing Wu <lwu@dgwllp.com>
Subject: RE: Mattel v. GoodMeNow

Counsel:

Please review the attached letter sent on behalf of PayPal, Inc. in response to your February 5, 2021 email and the letter
from Judge Buchwald that was attached below.

Regards,

Clete P. Samson

Kutak Rock LLP
1650 Farnam St.
Omaha, NE 68102
Ph 402.346.6000
Fx 402.346.1148
Dir 402.661.8665
Clete.Samson@KutakRock.com
www.KutakRock.com

Atlanta ▪ Chicago ▪ Denver ▪ Fayetteville ▪ Irvine ▪ Kansas City ▪ Little Rock ▪ Los Angeles ▪ Minneapolis
▪ Oklahoma City ▪ Omaha ▪ Philadelphia ▪ Richmond ▪ Scottsdale ▪ Spokane ▪ Washington, D.C.
▪ Wichita


From: William Dunnegan <wd@dunnegan.com>
Sent: Friday, February 5, 2021 12:34 PM
To: Samson, Clete P. <Clete.Samson@KutakRock.com>
Cc: Laura Scileppi <ls@dunnegan.com>; Katie Burghardt Kramer <kkramer@dgwllp.com>; Jacob Chen
<jchen@dgwllp.com>; RongPing Wu <lwu@dgwllp.com>
Subject: Mattel v. GoodMeNow

[ CAUTION - EXTERNAL SENDER ]

                                                            1
                 Case 1:20-cv-11075-NRB Document 54-2 Filed 02/08/21 Page 3 of 4
Mr. Samson,

We attach a letter from Judge Buchwald concerning the pending motion for an attachment in the above action.

We would like to have call with you and/or a representative of your client, at your earliest opportunity, in which we
invite counsel for the defendants to participate. If you give me a time, I will circulate a dial-in.

Alternatively, the basic question we have is: Does PayPal, Inc. consent to the U.S. District Court for the Southern District
of New York exercising personal jurisdiction over PayPal, Inc., as, and only as, a garnishee of the property of the
defendant Yokawa Network Limited that PayPal, Inc. has in its control?

We look forward to hearing from you.

Thanks.

William Dunnegan
Dunnegan & Scileppi LLC
437 Madison Avenue, 24th Floor
New York, New York 10022
(212) 332-8300
(212) 332-8303 (direct)
www.dunnegan.com




This E-mail message is confidential, is intended only for the named recipients above and may contain information that is
privileged, attorney work product or otherwise protected by applicable law. If you have received this message in error,
please notify the sender at 402-346-6000 and delete this E-mail message. Thank you.




                                                             2
     Case 1:20-cv-11075-NRB Document 54-2 Filed 02/08/21 Page 4 of 4


                                                                                                          Kutak Rock LLP
                                                                                        1650 Farnam St., Omaha, NE 68102
                                                                                                     office 402-346-6000

                                                                                                         Clete P. Samson
                                                                                                             402.346.6000
                                                                                             clete.samson@kutakrock.com

Dunnegan & Scileppi LLC
437 Madison Avenue, 24th Floor
New York, NY 10022

Attention: William Irvin Dunnegan
By email: wd@dunnegan.com; ls@dunnegan.com


February 8, 2021


       RE: Mattel Inc. v. The Entities d/b/a Goodmenow at the URL Goodmenow.com et al
                                        20 Civ. 10075 (NRB)


Dear Counsel:

As previously stated, we represent PayPal, Inc.

We refer to your email dated February 5, 2021 attaching a letter dated February 4, 2021 from the Hon.
Naomi Reice Buchwald of the U.S. District Court for the Southern District of New York in relation to the
above-captioned proceedings.

As a point of order, we ask that you accurately and faithfully reflect the terms of this letter in any
submission that you make to the Court on behalf of your client. Further, our client is not a party to
these proceedings. Therefore, to the extent any representation has been or will be made by any party
with respect to our client in the course of these proceedings, which is not the subject of this letter or of
any prior correspondence from or on behalf of our client, our client should not be deemed to accept or
consent to such representation.

In order to assist the Court with question #2 directed to the defendants, please note that on or around
January 7, 2021, PayPal, Inc. limited access to eight accounts held by PayPal Hong Kong Limited in
response to the temporary restraining order granted by the Court on December 30, 2020. On or
around January 12, 2021, having conducted further searches in response to the temporary restraining
order, PayPal, Inc. limited access to three additional accounts. These limitations on access will
remain in place as long as reasonably necessary as determined by PayPal, Inc.

PayPal, Inc. will consider and respond to further orders made by the Court with respect to it, if any, as
and when such orders are made.


Yours faithfully,




Clete Samson

Copy to:

DGW Kramer LLP
One Rockefeller Plaza, Suite 1060
New York, NY 10020

Attention: Katherine Burghardt Kramer
By email: kkramer@dgwllp.com; lwu@dgwllp.com; jchen@dgwllp.com
